Citation Nr: 0012036	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether a timely and adequate substantive appeal was 
filed with respect to the claim of entitlement to service 
connection for right ear hearing loss.

2.  Whether a timely and adequate substantive appeal was 
filed with respect to the claim of entitlement to service 
connection for a lower back disability.

3.  Whether a timely and adequate substantive appeal was 
filed with respect to the claim of entitlement to service 
connection for a left knee disability.

4.  Whether a timely and adequate substantive appeal was 
filed with respect to the claim of entitlement to a 
disability rating in excess of 10 percent for service-
connected right knee chondromalacia, on appeal from the 
initial grant of service connection.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1979 to July 
1986.  Subsequent service was other than honorable.

This case comes before the Board of Veterans' Appeals (the 
Board) as a result of a June 1993 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

On August 10, 1999, a hearing was held before the 
undersigned, who is a Member of the Board who will be making 
the decision in this case and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(c) (West Supp. 1999).  A transcript of that hearing has 
been associated with the record on appeal.



FINDINGS OF FACT

1.  The appellant was notified on June 28, 1993, of the 
denial of service connection for a lower back disability, a 
left knee disability, and right ear hearing loss and the 
grant of service connection for right knee chondromalacia. 

2.  On July 23, 1993, the RO received the appellant's notice 
of disagreement with the June 1993 rating decision.  A 
statement of the case on these issues was mailed to the 
appellant on October 20, 1993.

3.  No further correspondence to the RO was received from the 
appellant or his representative until July 7, 1994.

4.  On November 9, 1993, the Board received a VA Form 9 
completed by the appellant and dated November 3, 1993.

5.  A substantive appeal regarding the denial of service 
connection for a lower back disability, a left knee 
disability, and right ear hearing loss and regarding the 
issue of entitlement to a disability rating in excess of 10 
percent for service-connected right knee chondromalacia was 
not timely filed by the appellant or his representative, and 
an appeal was not perfected.

6.  The appellant's VA Form 9 did not discuss any errors of 
fact or law regarding the issues addressed in the statement 
of the case.

7.  The appellant did not file an adequate substantive 
appeal.


CONCLUSIONS OF LAW

1.  A substantive appeal regarding the denial of service 
connection for a lower back disability, a left knee 
disability, and right ear hearing loss and regarding the 
issue of entitlement to a disability rating in excess of 10 
percent for service-connected right knee chondromalacia was 
not timely filed, and the Board lacks jurisdiction to 
consider these issues.  38 U.S.C.A. §§ 7105(d)(3), 7108 (West 
1991); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302, 20.303 
(1999).

2.  An adequate substantive appeal of the claim of 
entitlement to a disability rating in excess of 10 percent 
for service-connected right knee chondromalacia, on appeal 
from the initial grant of service connection, and the claims 
of entitlement to service connection for a lower back 
disability, a left knee disability, and right ear hearing 
loss was not filed, and the Board lacks jurisdiction to 
consider these issues.  38 U.S.C.A. §§ 7104(a), 7105(a), 
7105(d)(3), 7108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 20.200, 20.202, 20.203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 1991).  
The initial question that must be resolved is whether the 
Board has jurisdiction to consider the issues of entitlement 
to a disability rating in excess of 10 percent for service-
connected right knee chondromalacia, on appeal from the 
initial grant of service connection, and entitlement to 
service connection for a lower back disability, a left knee 
disability, and right ear hearing loss.

In February 2000 the appellant and his representative were 
given notice that the Board was going to consider whether the 
substantive appeal in this case was timely and adequate and 
were given an opportunity to request a hearing or present 
argument related to this issue.  See 38 C.F.R. § 20.203 
(1999).  Although the Board has the obligation to assess its 
jurisdiction, it must consider whether doing so in the first 
instance is prejudicial to the veteran.  Cf. Marsh v. West, 
11 Vet. App. 468 (1998); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the Board concludes that its 
consideration of these issues does not violate the 
appellant's procedural rights.  The February 2000 letter to 
the appellant provided him notice of the regulations 
pertinent to the issues of adequacy and timeliness of 
substantive appeals, as well as notice of the Board's intent 
to consider these issues.  He was given 60 days to submit 
argument on this issue and provided an opportunity to request 
a hearing on these issues.

The appellant replied in a letter to the Board, received in 
February 2000.  In his letter, the appellant made arguments 
relating to the character of his discharge and relating to 
the substance of his claims.  He did not offer any argument 
as to the issues of timeliness or adequacy of his purported 
substantive appeal.  

Further, the appellant and his representative were informed 
at the August 1999 hearing that the Board intended to 
consider the issues of adequacy and timeliness of substantive 
appeals.  They were offered the opportunity to present 
argument on those issues at the hearing.  They offered no 
argument on these points.

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

In order to perfect an appeal of an adverse determination, 
governing statutory and regulatory provisions require the 
submission, following an adverse rating action and adequate 
notice thereof, of a notice of disagreement and, following 
issuance of a statement or supplemental statement of the 
case, an adequate substantive or formal appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1999).

A June 1993 rating decision established service connection 
for right knee chondromalacia and assigned a rating.  The 
same rating decision denied entitlement to service connection 
for a lower back disability, a left knee disability, and 
right ear hearing loss.  The appellant was notified of the 
determination on June 28, 1993.  The appellant submitted a 
notice of disagreement (NOD) in July 1993.  After a notice of 
disagreement is filed, the agency of original jurisdiction is 
to take such review action as is appropriate and, if the 
matter is not resolved to the claimant's satisfaction, issue 
a statement of the case (SOC).  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 19.26, 19.29 (1999).  An SOC was issued 
on October 20, 1993.  The letter accompanying the SOC 
included information about the appellant's appeal rights, 
including the right to request a hearing, and noted that the 
record would be closed if the RO did not hear from the 
appellant within 60 days or within the remainder, if any, of 
the one-year period from the date of the letter notifying him 
of the action that he had appealed.  He was provided a VA 
Form 9, Appeal to Board of Veterans' Appeals.

Under pertinent statutory provisions, a claimant must file a 
substantive appeal to perfect an appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999); see Roy v. 
Brown, 5 Vet. App. 554 (1993).  

A.  Timeliness

The appeal must be filed within a year of notice of the 
adverse rating action, or within 60 days of the issuance of 
the statement of the case, whichever is longer.  38 U.S.C.A. 
§ 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  It must be filed with the agency that issued the 
determination with which disagreement is expressed.  38 
U.S.C.A. § 7105(b)(1) (West 1991); 38 C.F.R. § 20.300 (1999).  

In this case, since the SOC was provided more than 60 days 
before the expiration of the one-year period, the time limit 
that governed filing of a substantive appeal was within one 
year of notice of the adverse rating action.  That one-year 
period expired on June 28, 1994.  

On November 9, 1993, the Board received a VA Form 9 completed 
by the appellant.  A substantive appeal must be filed with 
the RO that issued the determination being appealed, and 
sending a VA Form 9 to the Board is not sufficient to perfect 
an appeal to the Board.  See 38 C.F.R. § 20.300 (1999); see 
also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (hearing 
testimony before the Board, even though given within the one-
year NOD filing period, cannot constitute a valid NOD, 
because it was taken before the Board and not the RO and it 
did not serve to trigger or initiate appellate review).

On May 18, 1994, the Board referred the appellant's November 
1993 VA Form 9 to the RO.  This was received by the RO on May 
31, 1994.  Although this was prior to the expiration of the 
one-year period that the appellant had to perfect his appeal, 
because the document was sent to the RO by the Board, it is 
not sufficient to perfect an appeal to the Board.  The Board 
is not authorized to file an appeal on behalf of a veteran.  
See 38 C.F.R. § 20.301 (1999).

There was no further correspondence to the RO from the 
appellant or his representative until a VA Form 1-646, 
Statement of Accredited Representation in Appeal Case, was 
received on July 7, 1994.  This statement was received after 
expiration of the deadline for filing a substantive appeal.

Therefore, a timely substantive appeal of the denial of 
service connection for a lower back disability, a left knee 
disability, and right ear hearing loss and regarding the 
issue of entitlement to a disability rating in excess of 10 
percent for service-connected right knee chondromalacia was 
not filed.

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

B.  Adequacy

Even if the appellant's improperly filed VA Form 9 were 
considered timely, it is inadequate to perfect his appeal in 
this case.  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1999).  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the RO in reaching the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.202 (1999).  To the extent feasible, 
the argument should be related to specific items in the SOC.  
Id.  The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  Id.

In this case, in the section of the appellant's November 1993 
VA Form 9 in which he was instructed to "[s]tate in specific 
details the benefits sought on appeal and your reasons for 
believing that the action appealed is erroneous," the 
appellant discussed only his dissatisfaction with the 
character of his discharge from the service.  At no place on 
the form did the appellant discuss the benefits sought on 
appeal or his reasons for believing that the action appealed 
was erroneous.  The appellant did not discuss his claims of 
entitlement to a disability rating in excess of 10 percent 
for service-connected right knee chondromalacia and 
entitlement to service connection for a lower back 
disability, a left knee disability, and right ear hearing 
loss; and he did not specifically allege any error of law or 
fact regarding these issues.  

An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A. § 7108 (West 1991).  There has not 
been a timely or adequate appeal of this issue, so any 
purported appeal is not in conformity with the law.  
Therefore, the appeal was not perfected, and the Board is 
without jurisdiction to adjudicate these claims.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 20.101(a), 20.200, 20.202, 20.300, 20.301 
(1999); YT v. Brown, 9 Vet. App. 195 (1996).

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appellant having failed to perfect an appeal through 
filing of a timely and adequate substantive appeal, the 
claims of entitlement to a disability rating in excess of 10 
percent for service-connected right knee chondromalacia, on 
appeal from the initial grant of service connection, and 
entitlement to service connection for a lower back 
disability, a left knee disability, and right ear hearing 
loss are dismissed.
	


		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals

 


